Exhibit 10.1

 

CELLDEX THERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the “Subscription Agreement”) is made as of
October 15, 2014 (the “Effective Date”) by and between BIOSYN Corporation
(“BIOSYN”) and Celldex Therapeutics, Inc. (“Celldex”).

 

Section 1.                                          Subscription.  Reference is
made to the THIRD AMENDED AND RESTATED SUPPLY AGREEMENT, dated as of October 15,
2014 (the “Supply Agreement”), between BIOSYN and Celldex.  Pursuant to
Section 5.9 of the Supply Agreement as additional compensation to BIOSYN, on the
Effective Date, Celldex shall issue to BIOSYN a number of shares of common stock
of Celldex determined by dividing (x) $2,000,000.00 by (y) the ten (10) day
average closing price of the common stock of Celldex (ticker symbol CLDX) ending
one (1) day prior to the Effective Date.  BIOSYN, intending to be legally bound,
hereby irrevocably enters into this Subscription Agreement for shares of common
stock, par value $0.001 per share (the “Shares”) of Celldex.  BIOSYN
acknowledges and agrees that upon BIOSYN’s receipt of the Shares, Celldex shall
have no further obligations to make any payments to BIOSYN pursuant to
Section 5.9 of the Supply Agreement.

 

Section 2.                                          Representations and
Warranties of BIOSYN.  BIOSYN hereby represents, warrants, acknowledges and
agrees as follows as of the date hereof and as of each date on which Shares are
issued to BIOSYN:

 

A.            BIOSYN is a corporation duly organized, validly existing and in
good standing under the laws of the State of California.  BIOSYN has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Subscription Agreement, and this Subscription Agreement
has been duly authorized and validly executed and delivered by BIOSYN.  All
corporate actions on the part of BIOSYN necessary for the authorization,
execution, delivery of and the performance of all obligations of BIOSYN under
this Subscription Agreement have been taken.

 

B.            The Shares have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws.  BIOSYN
understands that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act by virtue of
Section 4(a)(2) thereof and the provisions of Regulation D promulgated
thereunder and Section 18(b)(3) thereof, based, in part, upon the
representations, warranties and agreements of BIOSYN contained in this
Subscription Agreement.

 

C.            The Shares may not be sold, hypothecated or otherwise disposed of
unless subsequently registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available.  Legends
shall be placed

 

--------------------------------------------------------------------------------


 

on the Shares to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in Celldex’s books and records.  Stop transfer instructions
will be placed with the transfer agent of the securities constituting the
Shares.

 

D.            BIOSYN is acquiring the Shares for investment for its own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof, and BIOSYN has no present intention of selling,
granting any participation in, or otherwise distributing the same. BIOSYN
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Shares.

 

E.             BIOSYN has had a reasonable opportunity to ask questions of and
receive answers from [a] person[s] acting on behalf of Celldex concerning the
business, financial condition, results of operations and prospects of Celldex,
and all such questions have been answered to the full satisfaction of BIOSYN. 
BIOSYN is satisfied that it has received adequate information with respect to
all matters which it considers material to its decision to make this investment

 

F.              BIOSYN can protect its own interests. BIOSYN has such knowledge
and experience in financial and business matters so that BIOSYN is capable of
evaluating the merits and risks of its investment in Celldex.  BISOYN
understands and acknowledges that an investment in Celldex is highly speculative
and involves substantial risks, including, but not limited to, the risk factors
set forth in Celldex’s SEC filings. BIOSYN’s financial condition is such that it
is able to bear the risk of holding the Shares for an indefinite period of time.

 

G.            BIOSYN is an “accredited investor” as defined in Rule 501(a)(3) of
Regulation D promulgated under the Securities Act.

 

Section 3.                                          Lock-up Agreement.  BIOSYN
hereby agrees that, during the twelve (12) month period commencing on the
Effective Date of the Supply Agreement (the “Stockholder Lock-Up Period”),
BIOSYN will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any of the Covered Shares,
or any options or warrants to purchase any of the Covered Shares, or any
securities convertible into, exchangeable for or that represent the right to
receive any of the Covered Shares. The foregoing restriction is expressly agreed
to preclude the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Covered Shares even if such shares would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Covered Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Covered Shares.  “Covered Shares” means [insert number that is 50% of
the

 

--------------------------------------------------------------------------------


 

shares] of the Shares.  Celldex may impose stop-transfer instructions with
respect to any Shares subject to the foregoing restriction until the end of the
Stockholder Lock-Up Period.

 

Section 4.                                          Representations and
Warranties of Celldex

 

A.                                                                                   
Celldex is duly organized, validly existing and in good standing under the laws
of the state of Delaware, and has full power and authority pursuant to the
applicable corporate laws of the state of Delaware to conduct its business as
and to the extent now conducted and to own, use and lease its assets and
properties.

 

B.                                                                                   
Celldex has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Subscription Agreement.  All corporate action
on the part of Celldex and its officers, directors and stockholders necessary
has been taken for:  (i) the authorization of the Subscription Agreement and the
performance of all obligations of Celldex hereunder; and (ii) the authorization,
sale, issuance and delivery of the Securities pursuant to the Subscription
Agreement.  The Shares, when issued pursuant to and in accordance with the terms
of this Subscription Agreement and, upon delivery, shall be validly issued and
outstanding, fully paid and non assessable.

 

C.                                                                                   
The Subscription Agreement will constitute, valid and legally binding
obligations of Celldex and is enforceable against Celldex in accordance with its
terms, except :  (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and (b) general principles of equity that
restrict the availability of equitable or legal remedies

 

D.                                                                                   
Celldex is subject to the reporting requirements under Securities Exchange Act
of 1934 (the “Exchange Act”).  Celldex has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve (12) months preceding the date hereof, or such
shorter period of time that Celldex was subject to such filing requirements.  As
of their respective dates, the reports filed by Celdlex with the SEC complied in
all material respects with the requirements of the Exchange Act and the
rules and regulations of the SEC promulgated thereunder.

 

E.                                                                                    
Celldex agrees to cooperate with BIOSYN in connection with all resales of Shares
pursuant to Rule 144.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, Celldex may require
the transferor to provide to Celldex an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to Celldex, to the effect that such transfer does not require
registration under the Shares.

 

Section 5.                                          Indemnification.  Each of
BIOSYN and Celldex agrees to indemnify and hold harmless the other and its
officers, directors, employees and affiliates against all losses, liabilities,
claims, damages and expenses whatsoever (including, but not limited to, any and
all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty or breach by BIOSYN or
Celldex, as

 

--------------------------------------------------------------------------------


 

the case may be, of any representation, warranty, covenant or agreement made by
BIOSYN or Celldex herein or in any other document delivered in connection with
this Subscription Agreement.

 

Section 6.                                          Registration Rights.

 

A.                                    Registration.  As promptly as practicable,
Celldex shall use commercially reasonable efforts prepare and file with the SEC
a prospectus supplement (the “Prospectus Supplement”) to its Registration
Statement on Form S-3 (File No. 333-192640) or such other registration statement
on Form S-3 that may be effective at the time (the “Registration Statement”)
covering the resale of the Registrable Shares for an offering to be made on a
continuous basis pursuant to Rule 415.  “Registrable Shares” means the Shares
less the Covered Shares.  Celldex’s obligation to register the Registrable
Shares shall cease upon the earlier of (i) the date that all Registrable Shares
covered by such Prospectus Supplement have been sold, (ii) the date that all
Registrable Shares covered by such Prospectus Supplement can be sold publicly
without restriction or limitation under Rule 144 (including, without limitation,
the requirement to be in compliance with Rule 144(c)(1)) or (iii) the date that
is two (2) years following the date hereof (the period ending on the earliest of
such dates, the “Effectiveness Period”).

 

B.                                    Registration Procedures.  In connection
with Celldex’s registration obligations hereunder, Celldex shall:

 

(i)                                     Not less than five (5) Trading Days
prior to the filing of the Prospectus Supplement or any amendment or supplement
thereto, furnish via email to BIOSYN copies of all such documents proposed to be
filed, which documents (other than any document that is incorporated or deemed
to be incorporated by reference therein) will be subject to the review of
BIOSYN.

 

(ii)                              Notify BIOSYN as promptly as reasonably
possible of any of the following events: (i) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
proceedings for that purpose; (ii) Celldex receives notice of any suspension of
the qualification or exemption from qualification of any Registrable Shares for
sale in any jurisdiction, or the initiation or threat of any proceeding for such
purpose; (iii) the financial statements included in any Registration Statement
become ineligible for inclusion therein or (v) Celldex becomes aware that any
Registration Statement or Prospectus Supplement or other document contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(iii)                               It shall be a condition precedent to the
obligations of Celldex to complete the registration of the Registrable Shares
pursuant to this Agreement that BIOSYN furnish to Celldex the information that
Celldex reasonably requests with respect to BIOSYN, the Registrable Shares, and
other securities held by BIOSYN and the intended method of disposition of the
Registrable Shares held by BIOSYN (if different from the Plan of

 

--------------------------------------------------------------------------------


 

Distribution set forth in the Registration Statement) as shall be reasonably
required to effect the registration of such Registrable Shares and shall
complete and execute such documents in connection with such registration as
Celldex may reasonably request.

 

C.                                    Indemnification by BIOSYN.  BIOSYN shall
indemnify and hold harmless Celldex, its directors, officers, agents and
employees, each person who controls Celldex (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all losses (as determined by a
court of competent jurisdiction in a final judgment not subject to appeal or
review) arising solely out of any untrue statement of a material fact contained
in the Registration Statement, any Prospectus or Prospectus Supplement, or any
form of prospectus, or in any amendment or supplement thereto, or arising out of
or relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by BIOSYN in
writing to Celldex for inclusion in such Registration Statement or such
Prospectus or such Prospectus Supplement or to the extent that such information
relates to BIOSYN or BIOSYN’s proposed method of distribution of Registrable
Shares and was reviewed and expressly approved by BIOSYN for use in the
Registration Statement or Prospectus or Prospectus Supplement.  In no event
shall the liability of BIOSYN hereunder be greater in amount than the dollar
amount of the net proceeds received by BIOSYN upon the sale of the Registrable
Shares giving rise to such indemnification obligation.

 

Section 7.                                          Notices.  Any notice or
other communication required or permitted to be given hereunder shall be in
writing and shall be mailed by certified mail, return receipt requested, or
delivered against receipt to the party to whom it is to be given: (a) if to
Celldex, at the address set forth in the Supply Agreement, or (b) if to BIOSYN,
at the address set forth in the Supply Agreement (or, in either case, to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section).  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

Section 8.                                          Assignability.  This
Subscription Agreement and the rights, interests and obligations hereunder are
not transferable or assignable by BIOSYN and the transfer or assignment of the
Shares shall be made only in accordance with all applicable laws and the terms
of this Subscription Agreement.

 

Section 9.                                          Governing Law.  This
Subscription Agreement and all matters arising, directly or indirectly, herefrom
are governed by, and shall be construed in accordance with Delaware law.  Each
party irrevocably waives any objection which it might at any time have to the
courts of Delaware being nominated as the forum to hear and determine any
proceedings and to settle any disputes and agrees not to claim that the courts
of Delaware are not a convenient or appropriate forum.  Each party agrees that
the process

 

--------------------------------------------------------------------------------


 

by which any proceedings are begun in Delaware may be served on BIOSYN by being
delivered in accordance with Section 5 above. Nothing contained in this
paragraph shall affect the right to serve process in any other manner permitted
by law.  This Subscription Agreement is drawn up in the English language and if
this Subscription Agreement is translated into any language other than the
English language this version shall prevail.

 

Section 10.                                   Confidentiality.  BIOSYN
acknowledges and agrees that any information or data it has acquired from or
about Celldex, not otherwise properly in the public domain, was received in
confidence.  BIOSYN agrees not to divulge, communicate or disclose, except as
may be required by law or for the performance of this Subscription Agreement, or
use to the detriment of Celldex or for the benefit of any other person or
persons, or misuse in any way, any confidential information of Celldex,
including any scientific, technical, trade or business secrets of Celldex and
any scientific, technical, trade or business materials that are treated by
Celldex as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to Celldex and
confidential information obtained by or given to Celldex about or belonging to
third parties.

 

Section 11.                                   Miscellaneous.  This Subscription
Agreement constitutes the entire agreement between BIOSYN and Celldex with
respect to the subject matter hereof and supersedes all prior oral, electronic
or written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions. 
Each party’s covenants, agreements, representations and warranties made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Shares.  Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.  This Subscription Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Subscription
Agreement may also be executed via facsimile or pdf, which shall be deemed an
original.  Any provision of this Subscription Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect. 
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

As WITNESS the hands of the Parties or their duly authorized representatives the
day and year first above written.

 

Signed by:

/s/ Anthony S. Marucci

 

for and behalf of

 

CELLDEX THERAPEUTICS, INC.

 

 

 

Signed by:

/s/ Shammana Muddukrishna

 

for and behalf of

 

BIOSYN CORPORATION

 

 

--------------------------------------------------------------------------------